
	

115 HR 1730 : Protecting Religiously Affiliated Institutions Act of 2017
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1730
		IN THE SENATE OF THE UNITED STATES
		December 12, 2017 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to provide for the protection of community centers with
			 religious affiliation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Religiously Affiliated Institutions Act of 2017. 2.Protection of community centers with religious affiliationSection 247 of title 18, United States Code, is amended—
 (1)in subsection (a)(2), by inserting after threat of force, the following: including by threat of force against religious real property,; (2)in subsection (d)—
 (A)in paragraph (3), by striking and at the end; (B)by redesignating paragraph (4) as paragraph (5); and
 (C)by inserting after paragraph (3) the following:  (4)if damage to or destruction of property results from the acts committed in violation of this section, which damage to or destruction of such property is in an amount that exceeds $5,000, a fine in accordance with this title and imprisonment for not more than 3 years, or both; and; and 
 (3)in subsection (f), by inserting before the period at the end the following: , or real property owned or leased by a nonprofit, religiously affiliated organization.  Passed the House of Representatives December 11, 2017.Karen L. Haas,Clerk 